IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 27, 2009
                                     No. 08-20358
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JULIO CESAR RODRIGUEZ-DUBERNEY, also known as Julio Cesar
Duverney-Rodriguez, also known as Homereo Carmanno Rodriguez, also known
as Julio Cesar Rodriguez, also known as Julio Cesar Rodriguez-Duberny

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:07-CR-283-ALL


Before WIENER, STEWART, AND CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Julio Cesar Rodriguez-Duberney pleaded guilty to
illegal reentry after deportation. On appeal, Rodriguez-Duberney challenges the
district court’s characterization of his prior conviction under the Travel Act, 18
U.S.C. § 1952, as a drug trafficking offense for sentencing purposes. In United
States v. Rodriguez-Duberney, 326 F.3d 613, 616-18 (5th Cir. 2003), we held that



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-20358

Rodriguez-Duberney’s prior conviction warranted a 16-level enhancement under
U.S.S.G. § 2L1.2. Rodriguez-Duberney asserts that this prior decision is flawed
because we relied upon the charge alleged in a dismissed indictment rather than
the information to which he pleaded guilty. He also maintains that the ruling
in Rodriguez-Duberney has been called into question by subsequent case law
holding that transportation of narcotics does not generally constitute a drug
trafficking offense.   A panel of this court may not overrule a prior panel’s
decision in the absence of intervening contrary or superseding authority. United
States v. Rodriguez-Jaimes, 481 F.3d 283, 288 (5th Cir. 2007).
      The government’s motion for summary affirmance is GRANTED, and its
alternative motion for an extension of time to file a brief is DENIED. The
judgment of the district court is
AFFIRMED.




                                         2